IN THE SUPREME COURT OF IOWA
                               No. 12–1340

                         Filed October 25, 2013


IN THE MATTER OF THE ESTATE OF CARROLL IRVING SAMPSON,
Deceased.

CHERYL ANN MURKEN and MARY ANN SMITH, Coexecutors of the
Christine Rosilia Sampson Estate,

      Appellants.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Story County, James C.

Ellefson, Judge.



      The coexecutors of a wife’s estate seek further review of a decision

of the court of appeals, affirming an order of the district court reopening

her husband’s estate. DECISION OF COURT OF APPEALS VACATED;

DISTRICT COURT JUDGMENT REVERSED AND CASE REMANDED.



      John D. Jordan and Meredith C. Mahoney Nerem of Jordan &

Mahoney Law Firm, P.C., Boone, for appellants.



      John P. Dollar and Scott S. Riemenschneider of Wilson, Deege,

Dollar, Despotovich & Riemenschneider, West Des Moines, for appellees.
                                      2

MANSFIELD, Justice.

      This case requires us to examine the interplay between two

sections of the Iowa Probate Code that address deadlines to reopen

estates. In 1993, a husband died, and his will was probated. His wife

received almost all of his property pursuant to a residuary clause in the

will. Nearly eighteen years later, in 2011, the wife died. At that time, a

number of relatives who had not been formally notified of the probate

proceedings in 1993 reviewed the husband’s will.           They brought an

action to reopen the estate, asserting that a different residuary clause in
the husband’s will entitled them to the husband’s property and that they

should have received it in the earlier proceedings.

      The relatives’ petition was opposed by the coexecutors of the wife’s

estate. Among other things, they asserted that the petition was barred

by section 633.488 of the Iowa Probate Code, which provides a five-year

time limit from the final report to reopen settlement of an estate when a

party did not receive formal notice of the final report and accounting.

The district court and the court of appeals disagreed with this argument.

They found that section 633.489 of the Code, which allows estates to be

reopened without time limit under certain circumstances, controlled

here. On further review, we hold that section 633.488 is the applicable

statute and therefore reverse and remand for further proceedings.

      I. Facts and Procedural History.

      Carroll Sampson, a resident of Story City, was married to Christine

Sampson. They did not have any children. In 1991, Carroll executed a

will which nominated Christine as executor.         The will contained two

residuary clauses. In article two of his will, Carroll stated:

            I give any automobiles, household furniture or
      furnishings, silverware, china, crystal, books, wearing
      apparel and other tangible personal effects owned by me at
                                         3
      my death to Spouse, if she survives me for a period of thirty
      days. I give the residue of my estate to Spouse, if she
      survives me for thirty days.

      In article four, Carroll stated:

            The rest residue and remainder of my estate I divide
      into 15 equal parcels to be divided as follows amongst my
      and my spouses surviving brothers and sisters and their
      children if they are not living.

      The attorney who drafted the will, Robert Huffer, testified that the

testator’s intent was for the estate to go to Christine if she survived

Carroll; otherwise, it would go to the siblings or, if they had died, their

children.

      The main asset of Carroll’s estate was his undivided one-half

interest in two parcels comprising about 200 acres of farmland in Hardin

County.     Carroll and Christine owned this real property as tenants in

common.

      Carroll passed away on July 29, 1993, survived by Christine. His

will was admitted to probate on August 10, 1993, and Christine became

the executor. On September 20, 1993, a report and inventory were filed

which listed Christine as the sole beneficiary. On December 22, 1993,

Huffer filed the final report on Christine’s behalf, which again listed
Christine as the sole beneficiary and asked that the estate be settled and

closed.     The estate was closed on January 3, 1994, and the assets,

including the farmland, passed to Christine.

      The siblings, nephews, and nieces of Carroll and Christine

identified in article four did not receive formal notice of the probate

proceedings for Carroll’s will. Huffer explained that since they were not

beneficiaries, he did not believe they needed to receive formal notice.
However, these relatives were aware that Carroll had died and that

probate proceedings had been opened.         Several of the relatives later
                                          4

testified it was their understanding that Christine had received a life

estate in the real property, and it would be theirs once Christine died.

       As a practical matter, things would have worked out that way if

Christine had not changed her will. Originally, Christine’s will mirrored

Carroll’s, which meant that upon her death her property would have

been divided among the siblings and their children because Carroll did

not survive her. However, in 2006, Christine decided to change her will

because of some family disputes.              Thus, she essentially removed the

siblings of Carroll and herself and their children as beneficiaries. She
devised the residue of her estate, including the Hardin County real

property, to charity.

       Christine died on March 1, 2011.              Her will was subsequently

admitted to probate. A number of Christine’s and Carroll’s siblings and

their children were surprised to learn at that time that they would not be

receiving an interest in the real property. They claimed not to have seen

Carroll’s will until after Christine’s death.1

       Upon reviewing Carroll’s will, these relatives brought an action on

July 28, 2011, seeking to reopen Carroll’s estate under Iowa Code

section 633.489 (2011). They alleged that, under article four of Carroll’s

will, they should have received his undivided interest in the Hardin

County real property.

       The coexecutors of Christine’s estate answered, denying that the

prior 1994 distribution of the residual assets to Christine had been

improper.        The coexecutors of Christine’s estate also alleged that the

petition to reopen was untimely because of the time that had elapsed

       1Huffer  disputes this in part. He maintains that after Carroll died in 1993, he
gave a copy of Carroll’s will to one of Carroll’s nephews who is now seeking to reopen
Carroll’s probate proceeding.
                                     5

since Carroll’s estate was closed. Subsequently, the coexecutors moved

for summary judgment.       In their motion, the coexecutors maintained

that the relatives’ petition to reopen was foreclosed by the five-year

statute of limitations in section 633.488.

      The district court held a hearing, and thereafter on July 5, 2012,

denied the coexecutors’ motion for summary judgment, reasoning that

section 633.489 rather than section 633.488 governed the relatives’

claim. Thus, the court found, “There is no time bar.” The estate sought

an interlocutory appeal.     We ruled that an appeal as of right was
available and transferred the case to the court of appeals.

      In an opinion filed April 24, 2013, the court of appeals agreed with

the district court that section 633.489 rather than section 633.488

applied. Hence, like the district court, the court of appeals found that

the petition to reopen was not time-barred.        The coexecutors sought

further review, which we granted.

      II. Standard of Review.

      As we said recently in In re Estate of Roethler:

             A petition to reopen an estate requires the court to
      engage in a two-step decision process. First, the district
      court must make a preliminary determination whether the
      plaintiff has asserted a permissible reason for reopening the
      estate.    This determination is governed by Iowa Code
      sections 633.487, 633.488, and 633.489. We review the
      district court’s preliminary decision as to whether to reopen
      the estate under section 633.489 for abuse of discretion.
      The district court abuses its discretion when it exercises its
      discretion “on grounds clearly untenable, or to an extent,
      clearly unreasonable.”

801 N.W.2d 833, 837 (Iowa 2011) (citations omitted).

      III. Merits.
      This case involves part 9 of the Iowa Probate Code, which our

general assembly enacted in 1963. See 1963 Iowa Acts ch. 326 §§ 487–
                                      6

89. That part is divided into three sections and is entitled “Reopening.”

Id. The first section of part 9 reads as follows:

      Limitation on rights.
            No person, having been served with notice of the
      hearing upon the final report and accounting of a personal
      representative or having waived such notice, shall, after the
      entry of the final order approving the same and discharging
      the said personal representative, have any right to contest,
      in any proceeding, other than by appeal, the correctness or
      the legality of the inventory, the accounting, distribution, or
      other acts of the personal representative, or the list of heirs
      set forth in the final report of the personal representative,
      provided, however, that nothing contained in this section
      shall prohibit any action against the personal representative
      and the personal representative’s surety under the
      provisions of section 633.186 on account of any fraud
      committed by the personal representative.

Iowa Code § 633.487.

      Next, section 633.488 provides:

      Reopening settlement.
             Whenever a final report has been approved and a final
      accounting has been settled in the absence of any person
      adversely affected and without notice to the person, the
      hearing on such report and accounting may be reopened at
      any time within five years from the entry of the order
      approving the same, upon the application of such person,
      and, upon a hearing, after such notice as the court may
      prescribe to be served upon the personal representative and
      the distributees, the court may require a new accounting, or
      a redistribution from the distributees. In no event, however,
      shall any distributee be liable to account for more than the
      property distributed to that distributee. If any property of
      the estate shall have passed into the hands of good faith
      purchasers for value, the rights of such purchasers shall
      not, in any way, be affected.

Id. § 633.488.

      Lastly, section 633.489 provides:

      Reopening administration.
            Upon the petition of any interested person, the court
      may, with such notice as it may prescribe, order an estate
      reopened if other property be discovered, if any necessary act
      remains unperformed, or for any other proper cause
      appearing to the court. It may reappoint the personal
                                     7
      representative, or appoint another personal representative,
      to administer any additional property or to perform other
      such acts as may be deemed necessary. The provisions of
      law as to original administration shall apply, insofar as
      applicable, to accomplish the purpose for which the estate is
      reopened, but a claim which is already barred can, in no
      event, be asserted in the reopened administration.
Id. § 633.489.
      As the foregoing quotations indicate, section 633.487 essentially

cuts off the rights of persons who received notice of the final report to

contest distribution or prior acts of administration, except in the case of

fraud. See id. § 633.487. Section 633.488 imposes a five-year deadline

on persons who did not receive notice to seek a “new accounting” or a

“redistribution” of property that passed through an estate.          See id.

§ 633.488. Section 633.489 allows a party to request reopening of the

estate at any time, regardless of prior notice or the lack thereof, “if other

property be discovered, if any necessary act remains unperformed, or for

any other proper cause.” Id. § 633.489.

      The section titles were part of the 1963 legislation and remain in

the Code today. See 1963 Iowa Acts ch. 326 §§ 487–89 (codified at Iowa

Code §§ 633.487–.489). Here, the titles inform us. See State v. Tague,

676 N.W.2d 197, 201 (Iowa 2004) (relying on a section heading as an aid

to interpretation and noting that “[a]lthough the title of a statute cannot
limit the plain meaning of the text, it can be considered in determining

legislative intent” (citation and internal quotation marks omitted)). They

indicate that section 633.487 is intended as a “limitation on rights” of

persons who received notice of the hearing on the final report.

Meanwhile, section 633.488 is about reopening settlement—e.g., seeking

to redistribute property from one party to another—whereas section

633.489 is about reopening administration—e.g., seeking to distribute
newly discovered property.
                                      8

      The comment by the bar committee that drafted the Iowa Probate

Code states that section 633.488 is “[d]esigned to protect persons

adversely affected by a final report or final accounting who did not

receive notice, but at the same time protecting rights of good faith

purchasers for value.” See 1963 Iowa Probate Code § 488 bar committee

cmt., at 140 (West 1963).     Section 633.489, by contrast, is “[a]dapted

from section 194 of the Model Probate Code in lieu of 638.9 (1962 Code)

to permit reopening for administration of newly discovered property or

performance of required but omitted acts of personal representatives.”
See id. § 489 bar committee cmt., at 141; see also In re Estate of Foster,

483 N.W.2d 327, 329 (Iowa 1992) (citing the bar committee comments in

a case interpreting the Iowa Probate Code); Patten v. Patrick, 276 N.W.2d
390, 397 (Iowa 1979) (same); In re Estate of DeVries, 203 N.W.2d 308,

310 (Iowa 1972) (stating that any doubt about a specific question of

interpretation of the Iowa Probate Code was “settled by this Bar

Committee comment appended to the statute”).

      The underlying policy of having a time limit for claims regarding

settlement but not administration makes sense.         At some point, it is

desirable for the distribution of an estate to be recognized as final, even if

there was some flaw in the proceeding, such as a failure to give formal

notice to potential beneficiaries.    Assets need to be marketable, and

recipients of estate property need to be able to move on with their affairs.

      On the other hand, if all efforts to reopen an estate were subject to

a five-year time bar, then this could handcuff the ability of heirs to deal

with unforeseen circumstances or result in assets being unmarketable.

For example, if additional property of the testator were discovered six
years after the closing of an estate, absent section 633.489 there would

be no way of dealing with that property.         Or if an error in a legal
                                    9

description surfaced six years after the closing, section 633.489 provides

a means of addressing it. See Shirley A. Webster, Decedents’ Estates:

Succession and Administration, 49 Iowa L. Rev. 638, 676–77 (1964)

(giving this example).

      Our prior cases interpreting the two statutory provisions have

recognized this basic distinction between reopening settlement and

reopening administration. In Ritz v. Selma United Methodist Church, we

held section 633.489 allowed an estate to be reopened when buried

money that had never been administered as part of the estate was
discovered more than five years after the estate’s closing.      See 467
N.W.2d 266, 270 (Iowa 1991). We explained:

      The five-year limitation on reopening a final settlement
      contained in section 633.488 is, by its express terms, aimed
      at an attempt to reopen an estate by an adversely affected
      person who was not given notice and opportunity to be heard
      on the final report.

            Section 633.488 contemplates a reopening of matters
      which have been previously considered in the final
      accounting, distribution, and settlement order.     Section
      633.489, on the other hand, is aimed at reopening a closed
      estate for the purpose of administering property omitted
      from the inventory or performing other necessary acts which
      were not performed during the original administration.
      Section 633.489 does not place any time limitation on
      reopening for such purposes.

Id. (footnote omitted).

      Then, in In re Estate of Lynch, we held that an estate could be

reopened under section 633.489 to correct an overpayment of statutory

executor and attorney fees that had only been established through

subsequent events. 491 N.W.2d 157, 159–61 (Iowa 1992). In Lynch, the

state tax authorities had determined—after the closing of an estate—that
certain assets were not part of the estate and that there had been an

overpayment of inheritance tax. Id. at 158–59. This meant that executor
                                    10

and attorney fees had been overpaid based on the erroneously overstated

probate inventory. Id. at 160–61. We held that such a “mistake in the

court’s allowance of fees may constitute proper cause for reopening an

estate.”   Id. at 161.   As we noted later in Roethler, Lynch should be

viewed as a case involving estate administration as well. See Roethler,

801 N.W.2d at 840. The issue was a “mistake in the court’s allowance of

fees,” a matter of administration, not a challenge to the underlying

distribution of property under the will. See Lynch, 491 N.W.2d at 161.

      In In re Estate of Warrington, we held that a widow who had
received a life estate in property under a will could utilize section

633.489 to seek authority to invade the principal of that property

notwithstanding the passage of more than five years since the closing of

the underlying estate. 686 N.W.2d 198, 200, 204–05 (Iowa 2004). Again,

this did not affect the previously approved plan of distribution. See id. at

205 (noting that “Leona’s right of invasion will not deprive the

remainderpersons of any testamentary devise to which they were

unconditionally entitled under the provisions of Leonard’s will”).

      Finally, and most recently, in Roethler, we held that parties who

had been given an option to buy real estate in a will but had never been

formally notified of the probate proceedings—and never knew they had

that option—could reopen an estate nine years after the final report to

exercise that option. 801 N.W.2d at 835–37, 839–41. We reasoned that

under our precedents, section 633.489 could be invoked when an action

“required more than simply redistributing property amongst distributees,

as contemplated in section 633.488.” Id. at 840. As we put it:

      Section 633.489 applies where future events require
      administration of matters not considered in the final report,
      and a time-bar is inconsistent with this purpose.
                                          11
              . . . In cases applying section 633.489, the estates
       were reopened to reinventory property, to perform acts not
       considered in the original administration, or to perform acts
       more     substantial   than   just   distribution    amongst
       distributees.

Id.

       With the language of sections 633.488 and 633.489 and these

precedents in mind, we now turn to the present case. This case does not

involve some unperformed act of administration. The petitioners do not

ask to be given the opportunity to exercise an option; they do not seek

permission to invade principal based on the widow’s postclosing financial

circumstances; they do not request an adjustment of executor or

attorney fees based on a postclosing decision of the state authorities; and

they have not found some newly discovered property that needs to be

handled. This case, purely and simply, involves “redistributing property

amongst distributees.” Id. The petitioners contend that Carroll’s interest

in the real estate should have been distributed to them rather than

Christine. The “matter”—i.e., to whom did the will devise Carroll’s real

property interest?—“[was] previously considered in the final accounting,

distribution, and settlement order.” Ritz, 467 N.W.2d at 270. Thus, we

conclude that this is an effort to reopen settlement, covered by section

633.488, rather than administration, covered by section 633.489.
       Indeed, if this case were not covered by section 633.488, it is

difficult to see what case would be.           True, the relatives of Carroll and

Christine did not receive formal notice in 1993. And, the probate court

never heard them argue that article four of the will required the

distribution of the real property interest to them rather than Christine.2


       2Notably,  the relatives’ present argument that article four trumps article two
means they should have received Carroll’s half-interest in the real property outright in
1994. It is not consistent with their alleged understanding that they would receive the
                                           12

But the very point of section 633.488 is to provide an outside five-year

limit on claims challenging the settlement of property even when a party

does not receive notice.         If the relatives had received formal notice,

section 633.487 would have barred their claims immediately.

        We realize that section 633.489 allows an estate to be reopened “if

other property be discovered, if any necessary act remains unperformed,

or for any other proper cause appearing to the court.”                      Iowa Code

§ 633.489 (emphasis added).            We have previously explained that this

language “should be read as permitting the district court to exercise
discretion in considering a petition that alleges a cause for reopening

other than the two causes specifically enumerated in section 633.489

(discovery of property, performance of necessary act).”                In re Estate of

Witzke, 359 N.W.2d 183, 185 (Iowa 1984).                 We have also said that a

district court’s decision to find or not to find proper cause should be

reviewed for abuse of discretion. Id.; see also Roethler, 801 N.W.2d at

837, Warrington; 686 N.W.2d at 205; Lynch, 491 N.W.2d at 161.

        But “[u]nder the doctrine of ejusdem generis, general words which

follow specific words are tied to the meaning and purpose of the specific

words.” Iowa Comprehensive Petroleum Underground Storage Tank Fund

Bd. v. Shell Oil Co., 606 N.W.2d 376, 380 (Iowa 2000); see also Sallee v.

Stewart, 827 N.W.2d 128, 153 (Iowa 2013).                   So “other proper cause”

should be interpreted with reference to the other items in the list—i.e.,

other    property     being     discovered      or    any    necessary      act    being

unperformed—which concern unperformed acts of administration. See

______________________________________
property only after Christine’s life estate terminated. As we note above, the executors’
interpretation of the will giving priority to article two is actually more consistent with
the relatives’ alleged understanding of how things worked. The relatives’ problem is
that Christine changed her plan of distribution by executing a new will in 2006.
                                           13

Iowa Code § 633.489. And if “other proper cause” were interpreted too

expansively, it would subsume section 633.488’s five-year time limit on

reopening settlement.

       Notably, the 1963 bar committee comment attributes only two

purposes to section 633.489—“administration of newly discovered

property” and “performance of required but omitted acts of personal

representatives.” 1963 Iowa Probate Code § 489 bar committee cmt., at

141.    The comment does not suggest that “other proper cause” is

intended to dramatically enlarge the scope of section 633.489 so it can
be used to reopen settlement.

       Additionally, “[t]o the extent there is conflict or ambiguity between

specific and general statutes, the provisions of specific statutes control.”

Freedom Fin. Bank v. Estate of Boesen, 805 N.W.2d 802, 815 (Iowa 2011)

(citation and internal quotation marks omitted); see Iowa Code § 4.7 (“If

the conflict between the provisions is irreconcilable, the special . . .

provision prevails as an exception to the general provision.”). We would

violate this principle if we were to read the general terminology “other

proper cause” to encompass an effort to redistribute property based on

lack of prior notice, a topic specifically covered by section 633.488.

       Indiana’s courts have concluded that Indiana’s counterpart to Iowa

Code section 633.4893 cannot be used simply to alter the distribution of

       3Indiana   law provides:
       If, after an estate has been settled and the personal representative
       discharged, other property of the estate shall be discovered, or if it shall
       appear that any necessary act remains unperformed on the part of the
       personal representative, or for any other proper cause, the court, upon
       the petition of the discharged personal representative or any person
       interested in the estate and, without notice or upon such notice as it may
       direct, may order that said estate be reopened. It may reappoint the
       personal representative or appoint another personal representative to
       administer such property or perform such act as may be deemed
                                          14

property when there is no unperformed act of administration. See In re

Estate of Kalwitz, 923 N.E.2d 982, 988 (Ind. Ct. App. 2010) (holding that

Indiana Code section 29-1-17-14 cannot be used to modify a distribution

of real property because it would be “an untimely attack on the decree of

distribution” and the provision is not available to “seek[] a different

distribution of the item of property” (citation and internal quotation

marks omitted)); In re Estate of McNabb, 744 N.E.2d 569, 572–73 (Ind.

Ct. App. 2001) (holding a petition which in form seeks to reopen an

estate on the ground that some acts remain unperformed but in
substance seeks a redistribution of assets is not covered by Indiana Code

section 29-1-17-14 notwithstanding deficiencies in the closing statement

or lack of notice).4

       Another consideration is that “[n]otice, or the lack thereof, plays no

part in [section 633.489].” Roethler, 801 N.W.2d at 840. “[T]he bar of

section 633.487 does not prevent a person otherwise meeting the

______________________________________
       necessary. Unless the court shall otherwise order, the provisions of this
       article as to an original administration shall apply to the proceedings had
       in the reopened administration so far as may be, but no claim which is
       already barred can be asserted in the reopened administration.
Ind. Code § 29-1-17-14(a) (West, Westlaw through 2013 legislation).
       4Louisiana  law on reopening estates also employs the “other proper
cause” terminology:
       After a succession representative has been discharged, if other property
       of the succession is discovered or for any other proper cause, upon the
       petition of any interested person, the court, without notice or upon such
       notice as it may direct, may order that the succession be reopened. The
       court may reappoint the succession representative or appoint another
       succession representative. The procedure provided by this Code for an
       original administration shall apply to the administration of a reopened
       succession in so far as applicable.
La. Code Civ. Proc. Ann. art. 3393(A) (West, Westlaw through 2013 Sess.) (emphasis
added). According to the Louisiana Supreme Court, “Courts have found ‘other proper
cause’ under [article 3393] to exist under extremely limited circumstances . . . .” In re
Succession of Villarrubia, 680 So. 2d 1147, 1150 (La. 1996).
                                           15

requirements of section 633.489 from reopening an estate.” Warrington,

686 N.W.2d at 204; see also Lynch, 491 N.W.2d at 160.                   Assume,

therefore,   that   the    siblings   of   Carroll   and   Christine   and   their

descendants had been served with the final report and accounting in

1993.    According to section 633.487, they would be barred thereafter

from challenging the final decree of distribution (other than by direct

appeal). However, if we accept their reading of section 633.489, and if

notice plays no part, they could still petition for reopening of the estate

nearly two decades later.       That is illogical and would undermine the
principle that we should read a statute as a whole and attempt to

harmonize all of its provisions. See Thoms v. Iowa Pub. Employees’ Ret.

Sys., 715 N.W.2d 7, 13 (Iowa 2006) (“We interpret statutes by

considering them as a whole, not by looking at isolated parts of the

statute.”); Bruce v. Wookey, 261 Iowa 231, 233, 154 N.W.2d 93, 94 (Iowa

1967) (“Each section [of the Iowa Probate Code] must be construed with

the act as a whole and all parts of the act considered, compared and

construed together.”).

        The relatives’ position, summarized on the final page of their brief,

is that “[t]his case is a request to reopen the estate due to a massive

mistake in the original probate proceeding. This is what Section 633.489

is designed to do.”        But of course every petition to reopen a legal

proceeding involves some kind of alleged error, often claimed to be of

great magnitude.          Section 633.489, however, does not allow the

distribution of property among heirs to be reopened, in the absence of

some unperformed act of administration, simply because the petitioner

asserts error in the prior distribution. In using section 633.489 for this
purpose, the district court abused its discretion. See In re Trust No. T-1

of Trimble, 826 N.W.2d 474, 482 (Iowa 2013) (indicating that an abuse of
                                   16

discretion occurs when the district court’s ruling is “based on an

erroneous application of the law” (citation and internal quotation marks

omitted)).

      IV. Conclusion.

      For the foregoing reasons, we hold the petitioners’ claims are

barred by section 633.488’s five-year time limit. We vacate the decision

of the court of appeals, reverse the order of the district court, and

remand for further proceedings consistent herewith.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT
COURT JUDGMENT REVERSED AND CASE REMANDED.

      All justices concur except Zager, J., who takes no part.